                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                     NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     RESILIENT FLOOR COVERING                           Case No. 18-cv-04480-WHO
                                         PENSION FUND, et al.,
                                   6                       Plaintiffs,                      ORDER DENYING MOTION FOR
                                   7                                                        ENTRY OF DEFAULT JUDGMENT
                                                  v.
                                   8                                                        Re: Dkt. Nos. 27, 28
                                         THREE RIVERS FLOORING, INC., and
                                   9     QUALITY CONTRACTING SERVICES,
                                         INC.,
                                  10                       Defendants.
                                  11
                                              Plaintiffs sue two defendants in this Employee Retirement Income Security Act trust fund
                                  12
Northern District of California




                                       collections case:
 United States District Court




                                  13
                                          •   Quality Contracting Services, Inc. (“Quality”) – an allegedly defunct corporation that
                                  14
                                              entered into a Collective Bargaining Agreement (“CBA”) with a union obliging it to make
                                  15
                                              contributions to plaintiffs’ Pension Fund for employees performing work covered by the
                                  16
                                              CBA; and
                                  17
                                          •   Three Rivers Flooring, Inc. (“Three Rivers”) – an ongoing entity whom plaintiffs allege is
                                  18
                                              the alter ego and successor in interest to Quality.
                                  19
                                              Plaintiffs brought this case is brought under Sections 502, 4221(d) and 4301 of ERISA (29
                                  20
                                       U.S.C. §§ 1132, 1401(d) and 1451) to collect “withdrawal liability” funds under 29 U.S.C. §
                                  21
                                       1381(a) that plaintiffs allege Quality incurred as a result of withdrawing from the CBA and which
                                  22
                                       are now allegedly the responsibility of Three Rivers.
                                  23
                                              There are only two causes of action alleged in the Complaint: Count One “Alter Ego
                                  24
                                       Liability,” alleging that Three Rivers is the alter ego of Quality and responsible for Quality’s
                                  25
                                       withdrawal liability; and Count Two, “Withdrawal Liability/Successor Liability,” alleging that
                                  26
                                       Three Rivers has successor liability to Quality and is responsible for Quality’s withdrawal
                                  27
                                       liability. Dkt. No. 1.
                                  28
                                   1          Three Rivers answered the Complaint, but Quality did not. In November 2018, upon

                                   2   plaintiffs’ request, the Clerk’s Office entered default against Quality and on February 26, 2019,

                                   3   plaintiffs moved for entry of default judgment against Quality. Dkt. Nos. 27, 28.1 In their motion,

                                   4   plaintiffs ask me to enter a judgment against Quality and award plaintiffs withdrawal liability

                                   5   against Quality in the amount of $827,429.00, liquidated damages in the amount of $165,485.80,

                                   6   and interest in the amount of $75,871.44. Dkt. No. 28-2.

                                   7          Plaintiffs’ motion ignores that there are two defendants in this action who are identified as

                                   8   defendants for both of causes of action alleged in the Complaint. Plaintiffs’ motion also ignores

                                   9   that the causes of action – which define the scope of the default judgment I may enter in my

                                  10   discretion – are for “alter ego” and “successor liability.” Therefore, any default judgment on those

                                  11   causes of action would necessarily and adversely bind Three Rivers, who has appeared and is

                                  12   defending this action. Finally, as Three Rivers points out in its response (Dkt. No. 32), entering
Northern District of California
 United States District Court




                                  13   plaintiffs’ requested default judgment against Quality would unfairly preclude Three Rivers from

                                  14   disputing the amount of withdrawal liability (if any) it might owe under either of the asserted

                                  15   causes of action.

                                  16          Given the posture of this case as pleaded by plaintiffs, the motion for entry of default

                                  17   judgment sought against Quality is DENIED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 4, 2019

                                  20

                                  21

                                  22                                                                  William H. Orrick
                                                                                                      United States District Judge
                                  23

                                  24   1
                                        Under FRCP 55(b)(2), a plaintiff can apply to the district court for a default judgment against a
                                  25   defendant that has failed to otherwise plead or defend against the action. Default judgments are
                                       generally disfavored as “cases should be decided upon their merits whenever reasonably possible.”
                                  26   See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.1986). In determining whether to exercise its
                                       discretion and enter a default judgment, courts consider the following: (1) the possibility of
                                  27   prejudice to the plaintiff; (2) the merits of plaintiffs’ substantive claims; (3) the sufficiency of the
                                       complaint; (4) the sum of money at stake in the action; (5) the possibility of a dispute concerning
                                  28   material facts; (6) whether the default was due to excusable neglect; and (7) the strong policy
                                       underlying the FRCP favoring decisions on the merits. Eitel, 782 F.2d at 1471.
                                                                                            2
